DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kinoshita, US Patent no. 5,274,546, in view of Satou et al., US Patent Application Publication no. 2019/0286099 [Satou].
Regarding claims 1 and 11, Kinoshita discloses a diagnostic controller for a machine comprising: 
one or more microprocessors configured to: 
monitor a set of first electrical signals indicative of control of a motor of the machine while the machine is operated in a first autonomous mode [in a usual operation, diagnostic processor monitors the host processor, the position control processor and the PMC processor, column 2, lines 49-54.  Monitoring of processors inherently includes monitoring of electrical signals]; 

instruct the machine to operate in a test mode in response to the determination that the abnormal operating condition has occurred [when an abnormal state is detected, the CNC is switched to a diagnosis mode and diagnostic software is executed, column 2, lines 55-58]. 
Kinoshita discloses executing diagnostic software to determine a cause of the abnormal state, but does not disclose how the diagnostic software functions.  Like Kinoshita, Satou discloses a machining system that detects abnormalities.  Satou further discloses that the system may operate in a diagnostic mode in which causes of abnormalities may be detected [paragraphs 0040-0045].  Specifically, Satou discloses that in the diagnostic mode machining feedback signals are acquired and compared to normal feedback signal values to determine if any differences exist that exceed a threshold [paragraph 0047].  Since machining diagnostic modes that monitored machining feedback signals for deviations from normal were known in the art before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the Satou diagnostic mode teachings in the Kinoshita diagnosis mode in order to facilitate detection of the causes of malfunctions. 
Regarding claims 2 and 12, Kinoshita further discloses that the set of first electrical signals is indicative of numerical control of the motor or is indicative of a mechanical response of a subsystem [in a usual operation, diagnostic processor 
Regarding claim 3, Kinoshita further discloses that the set of first electrical signals includes at least one of encoder position and following error [diagnostic processor monitors the position control processor, column 2, lines 49-54].
Regarding claim 4, Kinoshita and Satou do not disclose that the set of first electrical signals include drive current of the motor.  Examiner takes official notice that monitoring of motor drive current was conventionally performed before the effective filing date of the claimed invention to detect abnormal operating conditions in machining systems.  Accordingly, it would have been obvious to one of ordinary skill in the art to monitor motor drive current to detect abnormalities in Kinoshita and Satou.
Regarding claims 5 and 13, Kinoshita and Satou are silent as to what actions are taken in response to abnormalities detected in the diagnosis mode.  Examiner takes official notice that, conventional machining systems before the effective filing date of the claimed invention, performed actions, such as providing service tickets or placing machines in an inoperable condition when abnormalities were detected in order to facilitate correcting of system faults.  Accordingly, it would have been obvious to one of ordinary skill in the art to perform conventional actions, such as providing service tickets or placing machines in an inoperable condition in Kinoshita and Satou in order to facilitate correcting of the detected malfunctions. 
Regarding claim 6, Kinoshita further discloses that the first autonomous mode is a normal operating mode in which the machine is operating on a workpiece [usual operation, column 2, lines 49-54] and the test mode is a mode in which the machine is 
Regarding claims 7, 8, 14 and 15, Satou further discloses periodically having the machine operate in an autonomous baseline check mode absent a prior determination that an abnormal operating condition has occurred; monitoring a set of third electrical signals indicative of control of the motor during the autonomous baseline check mode; and determining that a fault condition has occurred in response to the set of third electrical signals exceeding at least one third threshold [the diagnostic mode, in which abnormalities are determined by comparing monitored signals to normal operating mode signals, may be entered periodically, paragraphs 0033, 0036 and 0047].
Regarding claims 9 and 16, Satou further discloses inputting electrical signals that are indicative of control of the motor to at least one machine learning algorithm; analyzing the input electrical signals using the at least one machine learning algorithm to predict a timeframe in which service will be required [monitored signals are inputted to learning units to facilitate detection of failures of components are the system, paragraphs 0048-0050].  Kinoshita and Satou are silent as to what actions are taken in response to detected component failures.  Examiner takes official notice that, conventional machining systems before the effective filing date of the claimed invention, performed actions, such as providing service tickets or service dates in response to detections of failed components.  Accordingly, it would have been obvious to one of ordinary skill in the art to perform conventional actions, such as providing service tickets or service dates in Kinoshita and Satou in order to facilitate replacement of the failed components.

Regarding claim 18, Kinoshita discloses method of operating an automated machine, the method comprising: 
operating the machine in a first autonomous mode in which machine performs operations on a workpiece [usual operation, column 2, lines 49-54]; 
monitoring a set of first electrical signals, the first electrical signals being signals sent or received by a control unit of the machine during the first autonomous mode and being indicative of control of the motor [in a usual operation, diagnostic processor 
 Kinoshita discloses executing diagnostic software to determine a cause of the abnormal state, but does not disclose periodically operating the machine in a baseline check mode in which the machine performs a movement routine without a workpiece, monitoring and recording sets of second electrical signals indicative of control of the motor during the baseline check modes, analyzing trends in the sets of second electrical signals, and predicting a fault condition based on the trends.  Like Kinoshita, Satou discloses a machining system that detects abnormalities.  Satou further discloses that the system may periodically operate in a diagnostic mode in which causes of abnormalities may be detected [paragraphs 0033, 0036 and 0040-0045].  Specifically, Satou discloses that in the diagnostic mode machining feedback signals are acquired and compared to normal feedback signal values to determine if any differences exist that exceed a threshold [paragraph 0047].  Satou further discloses analyzing trends in the sets of second electrical signals, and predicting a fault condition based on the trends [monitored signals are inputted to learning units to facilitate detection of failures of components are the system, paragraphs 0048-0050].  Since periodically operating machines in diagnostic modes that monitor machining feedback signals for deviations from normal were known in the art before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to incorporate the Satou diagnostic mode teachings in the Kinoshita diagnosis mode in order to facilitate detection of abnormalities such as component failures. 

Regarding claim 19, Kinoshita further discloses that the electrical signals include at least one of encoder position or following error [diagnostic processor monitors the position control processor, column 2, lines 49-54].  Kinoshita and Satou disclose machining systems but do not specifically disclose that the machining systems include a plurality of wires, a handling device, a base, and a gantry, the wires being coupled to the handling device and the base, the gantry supporting the wires for movement relative to the base, and wherein the gantry is configured to furl and unfurl along a track and the drive motor controls movement of the handling device along an axis of the track.  Examiner takes official notice that conventional machining systems before the effective filing date of the claimed invention included a plurality of wires, a handling device, a base, and a gantry, the wires being coupled to the handling device and the base, the gantry supporting the wires for movement relative to the base, and wherein the gantry is configured to furl and unfurl along a track and the drive motor controls movement of the handling device along an axis of the track.  Accordingly, it would have been obvious to 
Regarding claim 20, Satou further discloses inputting electrical signals that are indicative of control of the motor to at least one machine learning algorithm; analyzing the input electrical signals using the at least one machine learning algorithm to predict a timeframe in which service will be required [monitored signals are inputted to learning units to facilitate detection of failures of components are the system, paragraphs 0048-0050].  Kinoshita and Satou are silent as to what actions are taken in response to detected component failures.  Examiner takes official notice that, conventional machining systems before the effective filing date of the claimed invention, performed actions, such as providing service tickets or service dates in response to detections of failed components.  Accordingly, it would have been obvious to one of ordinary skill in the art to perform conventional actions, such as providing service tickets or service dates in Kinoshita and Satou in order to facilitate replacement of the failed components.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Liao, US Patent Application Publication no. 2013/0197854 discloses a system for diagnosing machine tool component faults.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL B YANCHUS III whose telephone number is (571)272-3678.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Lee can be reached on (571) 272-3667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PAUL B YANCHUS III/           Primary Examiner, Art Unit 2115                                                                                                                                                                                             	June 18, 2021